Sherwin, J.
The indictment charged that the defendant by false pretenses and with intent to defraud obtained from one Anna S. Lloyd a promissory note for the sum of $10. The evidence shows that during the season of 1907 the defendant kept a jack for service at the livery barn of one Sigler in the town of Dedham. In June, 1908, he called upon Mrs. Lloyd and represented to her that a mule colt foaled by one of her mares was sired by his jack and obtained from her a note for the service fee of $10. The evidence tends to show that he sold the note within a very short time after receiving it. The indictment further charges that the defendant pretended and represented to Mrs. Lloyd that she was indebted to him for the service of a mare by his jack, and that said jack was the sire of a mule colt then owned by Mrs. Lloyd. While the appellant concedes that there is some evidence tending to show that the defendant represented to Mrs. Lloyd that she was indebted to him for the service of his jack, he insists that there is no evidence tending even to show that the defendant represented to Mrs. Lloyd that his jack was the sire of a mule colt owned by her.
1. Criminal law: false pretense: evidence. We are wholly unable to concur with the' defendant’s contention. One, and only one, of Mrs. Lloyd’s mares had foaled a mule colt in 1908, and the evidence shows beyond question that said colt was not sired by the defendant’s jack, and it farther shows almost as conclusively that his j ack was not bred to Mrs. Lloyd’s mare at all. The defendant testified that he attended his jack when he was bred to Mrs. Lloyd’s mare, and consequently when, after learning that she had a mule colt, he made a demand upon her for the service fee of his jack, he represented that his jack was the sire of the mule colt owned by her. While the record does not contain direct testimony on the subject, it appears therefrom that the defendant insured the service of his jack, and it does appear certainly *619that he made demand upon Mrs. Lloyd because he knew that one of her mares had • foaled a mule colt. As the defendant claims to have personally attended his jack at the time of the alleged service, there is no basis for his contention that there is no evidence that he knew that his representations to Mrs. Lloyd were false.
2. Instruction: delivery of' property. Instructions four, six and seven are said to be erroneous. In four the court told the jury that the state must prove that the defendant knew the representations to be false when he made them, and that he made them with intent by means thereof to induce Mrs.. Lloyd to part with her note for $10 and to deliver same to defendant. It is said that this instruction authorized a conviction whether the note in question was delivered to the defendant or not. In view of the fact that there is no question as to such delivery, the criticism is without merit.
3. Same: intent. Instruction six said that false representations do not necessarily show fraudulent intent, “but may show such intent if the representations were designed to induce the delivery of the note in question.” The appe]¡an£ gayS ¿pg instruction warranted a conviction if the representations were false and were made for the purpose of obtaining property, and was incomplete because it did not make an intent. to cheat essential. If the instruction stdod alone, the objection thereto would be unanswerable; but, when read with instruction four and the entire charge, it is neither erroneous nor misleading. Instruction seven states a long-established rule of law, and we think it was properly given.
We find no error requiring' a reversal of this judgment. It is therefore affirmed.